Title: To George Washington from Amelia Leigh Lloyd, 18 April 1783
From: Lloyd, Amelia Leigh
To: Washington, George


                        
                            Sir
                            Annapolis April 18th 1783
                        
                        I am extremely obliged to Your Excellency for Your polite attentinon in forwarding the many letters to me from
                            England and particularly so for the last Package. I received a letter from Major Murray in which are the following lines. "General Robertson has leave to return
                            to Europe where I shall accompany him—The reflection of what may happen to my Friends here is most unpleasant—Mr White’s Famaly is the one I am most seriously interested for their personal safety—if therefore Mr Lloyd
                            has any Friends that can be useful after the Troops quit this City I shall be happy to think Mrs White and her Children
                            were recommended to their care & protection." It appears that some threats have been thrown
                            out by some persons in the Neighbourhood of New York which has alarmed the Ladies much—If Sir You can with propriety calm
                            the fears of this Lady and Children You will confer a very great and particular favor on me & Mr Lloyd We have
                            received much Friendship from the Famaly when at New York. I must beg your pardon for taking this liberty and hope I am
                            not making an improper request—and conclude with Mr Lloyds & my most respectful Compliments to Mrs Washington and
                            Your Excellency. I am Sir Your Very Hble Servt 
                        
                            J. Lloyd
                        
                    